 

_ IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

an

UNITED STATES OF AMERICA,
Plaintiff, .
| V. . CASE NO: 1:20-CR-000033-DAD-BAM
FELIPE ZACARIAS-MERCADO |

/
* Defendant.

 

N

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

_& Ad Prosequendum C] Ad Testificandum

Name of Detainee: ZACARIAS-Mercado, Felipe
Detained at Tulare County Jail — Bob Wiley Detention Facility
Detainee is: a.) charged in this district by: Indictment , UO Information L) Complaint

a charging detainee with: 8 USC 1326(a) & (b)(2)

or b.)* O a witness not otherwise available by ordinary process of the Court
Detainee will: a.) Kreturn to the custody of detaining facility upon termination of proceedings

orb.) XI be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHW. in the Ea n District of California.
Signature: "

 

 

 

 

Printed Name & Phone No: Joseph Barton 559-497-4049
Attorney of Record for: ' United States of America .
WRIT OF HABEAS CORPUS
x] Ad Prosequendum- DAd Testificandum

The above application j is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, [FORTH WITH] or [on DATE AND TIME], and
any further proceedings to be had in this cause, and at the conclusiop#/ pf said proceedings to return said detainee to the

above-named custodian. x Af Ss
Dated: 2Z/ l /: 226
C l ‘ Honorable Sheila K. Oberto” ;
"U.S. MAGISTRATE JUDGE

 

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if - ZACARIAS, Felipe Mercado; 08/23/ 1978 . . Male LlFemale
Booking or CDC #: _ 7700038193 (Jacket #) DOB: 08/26/1976 |
Facility Address: 36712 Rd 112, Visalia, CA 93291 Race: W/H
Facility Phone: 559-735-1700 Oo . FBI#: - 864123MB9
Currently oo

RETURN OF SERVICE

Executed on:

 

(signature)

 
